DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendments received April 15, 2022 are acknowledged.
Claims 1-14, 30, and 31 have been canceled.
Claims 35 and 36 have been added.
Claims 15-29 and 32-36 are pending in the instant application.


Applicant’s election without traverse of the species of anti-GPVI antibodies that comprise the CDRs of SEQ ID NOs:1-6 in the reply filed on September 9, 2021 is acknowledged.

Claims 15-29 and 32-36 are under examination in the instant application.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 15-34 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement has been withdrawn in view of applicant’s claim amendments received April 15, 2022.


The rejection of claims 15-34 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of applicant’s claim amendments received April 15, 2022.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claims 15-23, 28, 29, and 34 under 35 U.S.C. 102(a)(1) as being anticipated by Gill et al. (US 7,101,549) has been withdrawn in view of applicant’s claim amendments received April 15, 2022.
Specifically, applicant has amended independent claim 15 to recite antibodies containing specific CDR sequences defined by SEQ ID number, and the requisite antibody sequences are not disclosed in the cited art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejection of claims 24 and 25 under 35 U.S.C. 103 as being unpatentable over Gill et al (US 7,101,549) has been withdrawn in view of applicant’s claim amendments received April 15, 2022.
Specifically, applicant has amended independent claim 15 to recite antibodies containing specific CDR sequences defined by SEQ ID number, and the requisite antibody sequences are not disclosed in the cited art.

The rejection of claims 15-31 and 34 under 35 U.S.C. 103 as being unpatentable over WO 2008/049928 in view of Gill et al (US 7,101,549) has been withdrawn in view of applicant’s claim amendments received April 15, 2022.
Specifically, applicant has amended independent claim 15 to recite antibodies containing specific CDR sequences defined by SEQ ID number, and the requisite antibody sequences are not disclosed in the cited art.  As graphically shown below (and provided as an appendix in the prior office action) CDR2 of the heavy chain of the instant claims differs from the sequences disclosed in the ‘928 application and applicant has removed language permitting less than a 100% match to read upon the inventions as presently claimed.
Query Match             85.2%;  Score 188.4;  DB 12;  Length 266;
  Best Local Similarity   42.9%;  
  Matches   36;  Conservative    2;  Mismatches    0;  Indels   46;  Gaps    2;

Qy          1 GYTFTSYNMH--------------GIYPGNGDTSYNQKFQG------------------- 27
              ||||||||||              ||||||||||:||||:|                   
Db         26 GYTFTSYNMHWVKQTPGQGLEWIGGIYPGNGDTSFNQKFKGKATLTADKSSRTAYMQLSS 85

Qy         28 -------------GTVVGDWYFDV 38
                           |||||||||||
Db         86 LTSEDSAVYYCARGTVVGDWYFDV 109


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15-29 and 32-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,842,870 in view of Gill et al (US 7,101,549). 
The ‘870 claims recite humanized antibodies that bind GPVI and which have the same amino acid sequences as those recited in the instant claims (see all issued claims as well as the previously enclosed sequence alignments, and note that the sequences recited in issued claims 1 and 14 are identical to those of instant claim 15).  Methods of administering such humanized antibodies to treat cardiovascular diseases including thrombosis, restenosis, peripheral artery disease, and stroke are claimed (see most particularly issued claims 14-17).  The issued claims differ from the instant claimed methods in that the issued claims do not specify particular routes of administration, doses, or time intervals over which administration occurs.
Gill et al. disclose antibodies that bind GPVI and their administration to treat a variety of cardiovascular diseases (see entire document, particularly the abstract and claims).  Notably, such antibodies are disclosed as being administered via a variety of routes including intravenous (see particularly column 100) with numerous doses encompassing the instant recited ranges being taught (see particularly column 102).  Such antibodies are also disclosed as being administered as an initial bolus followed by continuous infusion, with infusion lasting between 1 and 12 hours (see particularly the last full paragraph of column 102 as well as the paragraph spanning columns 102 and 103).  Gill et al. further indicate that it is within the skill of the ordinary artisan to alter dosing protocols to best meet the needs of the patient (column 102).  
Therefore, given that the ‘870 patent claims administering the same antibodies to the same patient populations as is what is recited in the instant claims, determining how much antibody to administer to treat these conditions is a matter of routine optimization.  Indeed, the courts have long ruled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, as evidenced by Gill et al. artisans have a general knowledge of dosing concerning anti-GPVI antibodies including timing and route of administration, and know that it is routine for physicians to adjust dosing parameters to best meet the needs of their patients as was also taught by Gill et al.  As such, determining how much and when to give the same drug to treat the same conditions as recited in the issued claims is routine optimization of a results effective variable when the “result” is successful treatment of cardiovascular disease.      

Applicant's arguments filed April 15, 2022 have been fully considered but they are not persuasive. Applicant argues that the instant claims relate to a specific method of administering the antibody over a period of at least two hours, and since the issued claims do not recite any time values in applicant’s opinion artisans would not arrive at the invention as presently claimed.
These arguments have been considered and are not persuasive.  As set forth in the rejection of record, the issued claims recite methods of administering the same antibody drug to treat the same patient populations.  While the issued claims do not recite a time interval over which such an administration occurs, logically for an administration to occur it must take up some amount of time, and as disclosed by Gill et al., antibodies (which include the anti-GPVI antibodies of Gil et al.) are often administered as an infusion lasting more than two hours.  Further, Gill et al. also disclose that it is routine for artisans to adjust dosing to best meet the needs of the patient.  Therefore, determining an amount of time over which an administration takes place is simply optimization of a results effective variable wherein the administration time is the “variable” and successful treatment is the “result”.  Applicant has not argued or presented evidence that the open ended range of “for at least two hours” which sets a minimum but no maximum duration concerning the antibody administration yields unexpected results or provided evidence that the present methods cannot be arrive at via routine optimization.  Thus, given that the issued claims explicitly teach that administration of the recited anti-GPVI antibodies work to treat the presently recited diseases, the fact that an administration logically must happen over some observable length of time, the fact that infusions of anti-GPVI antibodies typically occur over many hours as was taught by Gill et al., and the fact that artisans routinely adjust dosing to best meet the needs of their patients as was also taught by Gil et al., applicant’s assertions that the instant claimed inventions are patentably distinct from and are non-obvious modification of the inventions for which applicant has already been granted a patent are not persuasive.       
  
   
The rejection of claims 15-31 and 34 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,045,538 in view of Gill et al (US 7,101,549) has been withdrawn in view of applicant’s claim amendments received April 15, 2022.
Specifically, applicant has amended independent claim 15 to recite antibodies containing specific CDR sequences defined by SEQ ID number, and while the antibodies of the issued claims are very close in sequence to that presently recited they are not identical and there does not appear to be any guidance or direction to the requisite mutation needed to change the antibodies of the ‘538 patent into those presently recited absent the teachings of the instant specification.  Note also that WO 2008/049928 discussed earlier in this office action is the WIPO publication of the international application that became a US national phase application and matured into the ‘538 patent, and thus any and all sequence alignments and arguments related thereto are equally applicable as they are the same biological sequences.   

The rejection of claims 15-31 and 34 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,045,540 in view of Gill et al (US 7,101,549) has been withdrawn in view of applicant’s claim amendments received April 15, 2022.
The application which gave rise to the ‘540 patent is a divisional of the international application which became the ‘538 patent discussed above wherein said international application published as WO 2008/049928.  As discussed above, the CDR sequences required in the instant claimed invention while similar are ultimately distinct and non-obvious from those previously issued.   


Claims 15-29 and 32-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-30 of copending Application No. 16/998,383 in view of Gill et al (US 7,101,549). 
The claims of the ‘383 copending application recite humanized antibodies that comprise the same CDRs and VH/VL sequences as recited in the instant claims, as well as methods of administering such anti-GPVI antibodies to treat cardiovascular conditions including myocardial infarction, thrombosis, and pulmonary embolism (see all copending claims).  The copending claims differ from the instant claimed inventions in that the dose, time interval, and route by which the anti-GPVI antibodies are administered to the patient are not recited in the copending claims.  
Gill et al. disclose antibodies that bind GPVI and their administration to treat a variety of cardiovascular diseases (see entire document, particularly the abstract and claims).  Notably, such antibodies are disclosed as being administered via a variety of routes including intravenous (see particularly column 100) with numerous doses encompassing the instant recited ranges being taught (see particularly column 102).  Such antibodies are also disclosed as being administered as an initial bolus followed by continuous infusion, with infusion lasting between 1 and 12 hours (see particularly the last full paragraph of column 102 as well as the paragraph spanning columns 102 and 103).  Gill et al. further indicate that it is within the skill of the ordinary artisan to alter dosing protocols to best meet the needs of the patient (column 102).  
Therefore, given that the copending claims recite administering the same antibodies to the same patient populations as is what is recited in the instant claims, determining how much antibody to administer to treat these conditions is a matter of routine optimization.  Indeed, the courts have long ruled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, as evidenced by Gill et al. artisans have a general knowledge of dosing concerning anti-GPVI antibodies including timing and route of administration, and know that it is routine for physicians to adjust dosing parameters to best meet the needs of their patients as was also taught by Gill et al.  As such, determining how much and when to give the same drug to treat the same conditions as recited in the issued claims is routine optimization of a results effective variable when the “result” is successful treatment of cardiovascular disease.        
This is a provisional nonstatutory double patenting rejection.

Applicant's arguments filed April 15, 2022 have been fully considered but they are not persuasive. Applicant argues that copending claim 17 is generic in that it does not recite any particular antibody sequences which must be present and that none of the copending claims recite that antibody administration takes a minimum of two hours to accomplish.  Because of this applicant asserts that artisans would not arrive at what is presently claimed when viewing the copending claims in combination with the teachings of Gill et al.  
These arguments have been considered and are not persuasive.  The amendments received April 15, 2022 require the administered anti-GPVI antibody to have specific CDR sequences and these same sequences are recited in copending claim 22.  Similarly the full length VH and VL sequences of instant claims 32 and 33 can be found in copending claims 23 and 24.  As set forth in the rejection of record, the copending claims recite methods of administering the same antibody drug to treat the same patient populations.  Compare the patient population of instant claims 34-36 to those of copending claims 26-29.  While applicant is correct that the copending claims do not recite a time interval over which such an administration occurs, logically for an administration to occur it must take up some amount of time, and as disclosed by Gill et al., antibodies (which include the anti-GPVI antibodies of Gill et al.) are often administered as an infusion lasting more than two hours.  Further, Gill et al. also disclose that it is routine for artisans to adjust dosing to best meet the needs of the patient.  Therefore, determining an amount of time over which an administration takes place is simply optimization of a results effective variable wherein the administration time is the “variable” and successful treatment is the “result”.  Applicant has not argued or presented evidence that the open ended range of “for at least two hours” which sets a minimum but no maximum duration concerning the antibody administration yields unexpected results or provided evidence that the invention as presently claimed cannot be arrived at via routine optimization.  The provisional rejection is maintained.  



No claims are allowable.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644